



Exhibit 10.73
SECOND AMENDMENT TO
SEVERANCE BENEFIT AGREEMENT
THIS SECOND AMENDMENT TO SEVERANCE BENEFIT AGREEMENT (this “Amendment”), is
entered into as of [●] (the “Effective Date”), by and between Archrock, Inc., a
Delaware corporation (the “Company”), and [●] (the “Executive”). Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Severance Benefit Agreement (as defined below).
WHEREAS, the Company and the Executive have entered into that certain severance
benefit agreement, dated as of November 3, 2015 (as amended, the “Severance
Benefit Agreement”), which sets forth the terms and conditions relating to the
Executive’s separation from employment with the Company and its affiliates in
certain circumstances; and
WHEREAS, the Company and the Executive desire to amend the Severance Benefit
Agreement as set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Executive hereby amend the Severance Benefit
Agreement as follows, effective as of the Effective Date:
1.Section 3(b)(iii) of the Severance Benefit Agreement is hereby amended and
restated in its entirety as follows:
“(iii) Medical Benefits. The Company shall pay the Executive a lump-sum amount
on the sixtieth (60th) day after the Separation Date equal to twelve (12) months
of the portion of the monthly premiums that would be payable by the Company
under the Company’s group health plan following the Separation Date had the
Executive’s employment not terminated, based upon the Executive’s elections as
in effect on the Separation Date, together with the monthly administrative fee
that would be assessed under COBRA. Should the Executive elect to continue
health insurance coverage through COBRA beyond the Separation Date (for as long
as COBRA permits), the Executive will be solely responsible for enrolling in
such coverage, the cost of that coverage (including the associated
administrative fee), and for ensuring the full amount of the premium payments
are timely made. The Executive acknowledges that the lump-sum payment
representing the Company’s monthly portion of the premiums and administrative
fees paid to the Executive will constitute taxable income to the Executive.”
2.    This Amendment shall be and is hereby incorporated in and forms a part of
the Severance Benefit Agreement.
3.    Except as amended and set forth herein, the Severance Benefit Agreement
shall continue in full force and effect.


[Signature Page Follows]


IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto, effective as of the Effective Date.


ARCHROCK, INC.




By:    
Name: [__________]
Title: [__________]




EXECUTIVE


    
[_________]

















